DETAILED ACTION
The following is a Non-Final Office Action in response to communications filed January 13, 2022.  Claims 11–16 are amended and pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2022 has been entered.
 
Response to Amendment
Applicant’s amendments are sufficient to overcome the previous objection to claim 13 for informalities.  Accordingly, the previous objection is withdrawn.  However, Applicant’s amendments necessitate a new objection for informalities, and as a result, Examiner directs Applicant to the relevant section below.
Applicant’s amendments are sufficient to overcome the previous rejection of claims 11–16 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Accordingly, the previous rejection of claims under 35 U.S.C. 112(b) is withdrawn.  However, Applicant’s amendments necessitate new grounds of rejection 
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 101 have been fully considered but are not persuasive.  Regarding Step 2A Prong One, Applicant asserts that the claims do not recite an abstract idea because the claimed elements are executed by one computing device in connection with a second computing device and recite modifications of stored data based on relationships between data elements and access permissions.  Examiner disagrees.  
As stated in MPEP 2106.04(a)(2)(II), “certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the ‘certain methods of organizing human activity’ grouping.”  MPEP 2106.04(a)(2)(III)(C) further sets forth the premise that “[c]laims can recite a mental process even if they are claimed as being performed on a computer.”   
In view of the above, Examiner maintains that the claims recite an abstract idea under Step 2A Prong One. More particularly, Examiner maintains that, despite the inclusion of computer elements, the claimed elements describe a process of managing personal behavior or relationships or interactions between people associated with following rules or instructions because the claimed elements describe a process for providing job documents to a user based on role-associated rules.  The elements further describe mental processes because “with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper”. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016).  
Inasmuch as Applicant asserts that the steps are performed by a mobile computing device and cannot be performed mentally, Examiner notes that, in view of claim 3 of Example 37, steps performed by computing elements may recite mental processes when nothing in the claim, other than a recited computing element, precludes the step for being practically performed in the mind.  Here, Examiner maintains that, despite the inclusion of a mobile computing device, the elements could be practically performed in the mind because the elements amount to no more than observations or evaluations.  Finally, Examiner notes that the elements reciting, for example, displaying data or receiving a transmission, are not identified as abstract claim elements under Step 2A Prong One.  As a result, Applicant’s remarks are not persuasive.
Applicant next asserts that the Office Action ignores many express limitations in the claims under Step 2A Prong Two.  Examiner disagrees.  MPEP 2106.04(d)(II) describes the Step 2A Prong Two analysis as requiring the steps of “(1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application”.  In view of MPEP 2106.04(d)(II), a proper analysis under Step 2A Prong Two does not evaluate all claim elements.  Instead, a proper analysis is limited to those claim elements that are recited “beyond the judicial exception(s)”.  As a result, any claim element that recites an abstract idea is not an additional element for consideration 
Applicant next asserts that the claims include an unconventional user interface.  Examiner disagrees.  Examiner notes that the claims do not recite a user interface.  Instead, the claims recite nothing more than generically displaying data on a display.  As a result, Applicant’s remarks are not persuasive.
Accordingly, Applicant’s remarks are not persuasive, and the previous rejection of claims under 35 U.S.C. 101 is maintained below.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 103 have been fully considered but are not persuasive.  Applicant first asserts that the Rahmouni reference does not disclose “receiving one or more jobs” because the information may already be on the device.  Examiner disagrees.  Paragraphs 26–27 of Rahmouni, as cited by Examiner, expressly contemplate accessing information after logging into the system.  Further, FIG. 1 discloses a network environment, wherein workers access the system over a network.  As a result, Applicant’s remarks are not persuasive because Rahmouni discloses receiving the jobs on the worker device.
Applicant further asserts that Rahmouni only discloses seeing information and does not disclose receiving one or more jobs.  Examiner disagrees.  Examiner maintains that the Rahmouni reference discloses receiving one or more jobs because the reference discloses receiving process, sub-process, and task information upon logging into the service.  Further, the claims as amended do not receive “one or more jobs”.  Instead, the claims receive a transmission of data representing one or more jobs, 
Applicant next asserts that the combination of Rahmouni and Neagu is incapable of selecting a job because Rahmouni is incapable of making a selection.  Examiner disagrees.  For example, paragraph 15 of Rahmouni discloses a worker selecting from a set of defined process statements, and paragraph 25 discloses selecting and configuring templates in an editor.  Further, inasmuch as Applicant asserts that Rahmouni teaches away from selecting a job, Examiner notes that cited art will teach away when it suggests that the developments flowing from its disclosures are unlikely to produce the objective of Applicant's invention (see In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994)). However, the mere presence of alternatives is insufficient for the purposes of a teaching away argument.  The Rahmouni reference does not expressly discredit utilizing job selections, and as a result, the Rahmouni reference does not dissuade a motivation to combine.  As a result, Applicant’s remarks are not persuasive.
Applicant next reasserts that the Neagu reference does not disclose receiving a role in respect to a selected job.  Examiner disagrees.  As an initial matter, the amended claims do not require receiving a role.  Instead, the claims receive data representing a role.  As previously noted, FIG. 2C–FIG. 2E and paragraph 21 of Neagu disclose interfaces that display all available jobs and role-specific dispatch forms.  More particularly, FIG. 2D illustrates a plumbing dispatch form that is presented upon selection of job 5 in the interface of FIG. 2C by a plumber; and FIG. 2E illustrates a drywalling dispatch form that is presented upon selection of job 5 in the interface of FIG. 2C by a drywaller.  In view of the claim language, the job-specific forms reflect “data 
With respect to claims 12 and 13, Applicant asserts that Neagu does not disclose blocking selection until completion or unblocking and allowing selections.  Examiner disagrees.  As previously asserted, paragraph 17 of Neagu discloses checking a job out, thereby “preventing the job from being dispatched to another mobile device”, and checking a job in, thereby implicitly disclosing that the job is available for selection from other mobile devices.  Further, paragraph 17 of Neagu expressly states that check-in is performed “[w]hen the worker completes the task”.  As a result, Applicant’s remarks are not persuasive.
With respect to claim 14, Applicant asserts that paragraph 21 of Neagu does not disclose the element as asserted.  Examiner disagrees.  As previously noted, Neagu discloses limiting document access according to job type and user role, and Examiner directs Applicant to the citations below.  Inasmuch as Applicant asserts that “[c]hange according to user role permission may be binary but it may also be variable with different parts of the document [] able to be changed according to permissions,” Examiner notes that such functionality is neither recited in the claims nor supported in Applicant’s Specification.  As a result, Neagu discloses locking a document from change according to user role permissions, and Examiner maintains that the combination of references discloses the claim as currently presented.
With respect to claim 15, Applicant asserts that Ward does not indicate safe work conditions.  Examiner disagrees.  Paragraph 3 of Ward indicates that permitting 
Applicant’s remaining arguments are directed to newly amended subject matter and are addressed below for the first time.  Accordingly, Applicant’s remarks are not persuasive, and the previous rejection of claims under 35 U.S.C. 103 is asserted below.

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 recites a “receiving, at the mobile computing device,, from the user via the input device”.  Examiner recommends amending claim 13 to recite a “receiving, at the mobile computing device,[[,]] from the user via the input device” in order to address the inadvertent grammatical error.
Appropriate correction is required.

	Claim Rejections - 35 USC § 112(b)	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 11–16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 16 recite a/the “user” in at least the steps for “identifying”, “displaying”, “receiving … data representing a role”, “receiving … data representing a plurality of document types”, “displaying”, “receiving … a selection”, “retrieving … the document”, and “displaying”.  However, claims 11 and 16 recite “the identified user” in the steps for “transmitting a request” and “receiving … the data associated with the identified user”.  As a result, the scope of claims 11 and 16 is indefinite because it is unclear whether Applicant intends for the “identified user” to reference the “user” or intends to introduce a second, different user.  For purposes of examination, claims 11 and 16 are interpreted as reciting “transmitting a request … to transmit … data associated with the 
Claim 11 further recites “the received one or more jobs” in the elements for “displaying … each of the received one or more jobs” and “receiving from the user a selection of a job from the received one or more jobs”. Although claim 11 previously recites “receiving … a transmission … comprising data representing one or more jobs”, claim 11 does not recite receiving one or more jobs.  As a result, there is insufficient antecedent basis for “the received one or more jobs” in the claim.  For purposes of data representing the one or more jobs”.
Still further, claim 11 recites “the received role” in the element for “receiving … a transmission comprising data representing a plurality of document types associated with the received role”.  Although claim 11 previously recites “receiving … a transmission … comprising data representing a role of the user”, claim 11 does not recite receiving a role.  As a result, there is insufficient antecedent basis for “the received role” in the claim.  For purposes of examination, claim 11 is interpreted as reciting “the data representing the role”.
Claim 16 similarly recites “the received role of user” in the element reciting “when the received role of user is a type of role that permits change”.  Examiner notes that claim 16 previously recites “a user” and “the user”.  As a result, the scope of claim 16 is indefinite because it is unclear whether Applicant intends for the recitation of “user” to reference the previous recitations or intends to introduce a second, different user.
Finally, claim 16 recites “the received role of the user”, “the received role of user”, and “the received role of the user” in lines 19, 29, and 35, respectively.  Although claim 16 previously recites “receiving a transmission … the transmission representing a role”, the claim does not recite receiving a role.  As a result, there is insufficient antecedent basis for these limitations in the claim.
In view of the above, and for purposes of examination, the recited elements of claim 16 are interpreted as reciting “the received transmission representing the role of the user”, “the received transmission representing the role of the user”, and “the received transmission representing the role of the user”

Claims 12–15, which depend from claim 11, inherit the deficiency described above.  As a result, claims 12–15 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention
In view of the above, Examiner respectfully requests that Applicant thoroughly review the claims for compliance with the requirements set forth under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11–16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 11–16 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 11 recites an abstract idea.  Claim 11 includes elements for “identifying the user”; “data associated with the identified user, the data associated with the identified user comprising data representing one or more jobs that the user is allocated to”; “receiving a selection of a 
The elements above recite an abstract idea.  More particularly, the elements above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements describe a process for providing job documents to a user.  Additionally, the elements recite mental processes because the elements describe observations or judgments that could be practically performed in the mind.  As a result, claim 11 recites an abstract idea under Step 2A Prong One.
Claim 16 recites substantially similar limitations to those presented with respect to claim 11.  As a result, claim 16 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 11.  Further, the “allowing” and “disallowing” steps of claim 16 similarly recite certain methods of organizing human activity and/or mental processes because the elements describe managing user access to documents and observations or evaluations that could be practically performed in the mind.  As a result, claim 16 recites an abstract idea under Step 2A Prong One.
Claims 12–15 recite limitations that further define the process for managing access to provided job documents and similarly recite certain methods of organizing human activity and/or mental processes for the same reasons as stated above with 
With respect to Step 2A Prong Two of the framework, claim 11 does not include additional elements that integrate the abstract idea into a practical application.  Claim 11 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 11 include a mobile device having a display and input device, a data repository, and steps for “transmitting”, “receiving a transmission”, “receiving”, and “displaying”.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the recited computer elements are generic computing elements that are merely used as a tool to perform the recited abstract idea and the steps for “transmitting”, “receiving a transmission”, and “displaying” are insignificant extrasolution activities to the judicial exception.  As a result, claim 11 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claim 16 recites substantially similar limitations to those presented with respect to claim 11, and claim 16 does not recite any additional elements beyond those recited with respect to claim 11.  As a result, claim 16 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to independent claim 11.
Claim 14 does not include any additional elements beyond those recited with respect to claim 11.  As a result, claim 14 does not include additional elements that 
Claims 12, 13, and 15 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 12, 13, and 15 include steps for “receiving a … communication”, “receiving one or more inputs”, and “receiving … expected answers”.  When considered in view of the claims as a whole, the additional elements do not integrate the abstract idea into a practical application because the steps for “receiving” are insignificant extrasolution activities to the judicial exception.  As a result, claims 12, 13, and 15 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 11.
With respect to Step 2B of the framework, claim 11 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 11 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 11 include a mobile device having a display and input device, a data repository, and steps for “transmitting”, “receiving a transmission”, “receiving”, and “displaying”.  The additional elements do not amount to significantly more than the abstract idea because the recited computer elements are generic computing elements that are merely used as a tool to perform the recited abstract idea and the steps for “transmitting”, “receiving a transmission”, “receiving”, and “displaying” are well-understood, routine, and conventional computer functions in view of MPEP 2106.05(d)(II), which describes transmitting and receiving data as a conventional computer function, and Applicant’s Specification (see e.g., Spec. ¶¶ 60 and 76), which 
As noted above, claim 16 recites substantially similar limitations to those presented with respect to claim 11, and claim 16 does not recite any additional elements beyond those recited with respect to claim 11.  As a result, claim 16 does not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 11.
Claim 14 does not include any additional elements beyond those recited with respect to claim 11.  As a result, claim 14 does not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 11.
Claims 12, 13, and 15 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 12, 13, and 15 include steps for “receiving a … communication”, “receiving one or more inputs”, and “receiving … expected answers”.  The additional elements do not amount to significantly more than the abstract idea because the steps for “receiving” are well-understood, routine, and conventional computer functions in view of MPEP 2106.05(d)(II).  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 12, 13, and 15 do not include additional elements that amount to significantly 
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 11–16 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11–14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rahmouni et al. (U.S. 2016/0110666) and in further view of Neagu et al. (U.S. 2014/0052487).
Claim 11:  Rahmouni discloses a computer-implemented (See FIG. 1 and paragraph 21) method of providing a document to a user of a mobile computing device (See FIG. 1 and FIG. 3), comprising: 
identifying the user of the mobile computing device using the mobile computing device (See paragraphs 26–27, wherein a worker is identified upon log in);
transmitting a request to a data repository for the data repository to transmit, to the mobile computing device, data associated with the identified user (See FIG. 2 and 
receiving, at the mobile computing device, a transmission from the data repository comprising the data associated with the identified user, the data associated with the identified user comprising data representing one or more jobs that the user is allocated to (See FIG. 2 and paragraphs 26–27, wherein workers may see information related to the processes, sub-processes, and tasks that the worker is working on); 
displaying to the user each of the received one or more jobs on a display of the mobile computing device (See FIG. 3 and paragraphs 26–27, wherein tasks are displayed on a worker device display);
receiving, at the mobile computing device, a transmission comprising data representing a plurality of document types associated with the received role of the user in respect to the selected job (See FIG. 3 and paragraph 52, wherein statement types are displayed to a user in a statement selector; and see paragraph 37, in view of paragraph 34, wherein statement types are received according to a worker’s role); 
displaying, on the display of the mobile computing device, to the user, each of the received document types (See FIG. 3 and paragraph 52, wherein statement types are displayed to a user in a statement selector);
receiving, at the mobile computing device, from the user via the input device of the mobile computing device, a selection of one of the document types from the received document types (See FIG. 3 and paragraphs 37 and 52, wherein a worker selects a statement type using a statement selector); 

displaying the document to the user on the display of the mobile computing device (See paragraph 37, wherein a statement template is displayed when a worker selects a statement type, and paragraph 27, wherein a display is disclosed).  Although Rahmouni discloses selecting process items (See paragraphs 26–27) and associated tasks with a given role (See paragraph 34), Rahmouni does not expressly disclose the remaining claim elements.
Neagu discloses receiving from the user a selection of a job from the received one or more jobs using an input device of the mobile computing device (See paragraphs 15 and 17, wherein workers may select available jobs using a mobile device; see also FIG. 2C–Fig. 2E and paragraph 21); and
receiving, at the mobile computing device, a transmission from the data repository comprising data representing a role of the user in respect of the selected job (See paragraphs 15 and 17, wherein upon selection of a given job, worker devices receive data forms representing the role of the user; see also FIG. 2C–Fig. 2E and paragraph 21).
Rahmouni discloses a system directed to managing worker process documents.  Similarly, Neagu discloses a system directed to managing worker dispatch forms.  Each 
One of ordinary skill in the art would have recognized that applying the known technique of Neagu would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Neagu to the teachings of Rahmouni would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate document management into similar systems.  Further, applying role-based job selection to Rahmouni would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed and improved management.
Claim 12:  Rahmouni discloses a method according to claim 11, further comprising: 
displaying to the user on the display one or more actions to the user for selection using the mobile computing device, wherein the one or more actions are filtered from a plurality of possible actions such that each action is determined to be able to be performed by the user in relation to the document or a document derived therefrom (See FIG. 3 and paragraphs 27 and 38, wherein the worker may select one of the arguments of the statement template on a display device screen; see also paragraph 33, wherein argument portions are auto configured based on configurations of the parent process, such that the portions are filtered according to performable actions); 

transmitting the selection from the mobile computing device (See FIG. 3 and paragraph 38, wherein the worker may select one of the arguments of the statement template, and wherein the selection is implicitly transmitted);  
wherein the transmission of the selection initiates the selected action (See FIG. 3 and paragraph 38, wherein the worker may select one of the arguments of the statement template, and wherein the selection implicitly initiates the action).  Rahmouni does not expressly disclose the remaining elements.
Neagu discloses wherein the transmission of the selection initiates the selected action and blocks selection of one or more second actions related to the selected action by other users until the selected action is completed, wherein the second actions are able to be performed in relation to the document or the document derived therefrom, unless they are blocked from being selected (See paragraph 17, wherein jobs are blocked from dispatch when selected by a given worker; see also FIG. 2C–Fig. 2E and paragraph 21, wherein jobs checked out by one worker are not available to be selected).
One of ordinary skill in the art would have recognized that applying the known technique of Neagu would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 11.
Claim 13:  Rahmouni discloses a method according to claim 11, further comprising: displaying, on the display, one or more actions to the user which ordinarily 
Neagu discloses receiving, at the mobile computing device, a block communication from a remote system when a related action is initiated; blocking selection of at least one of the one or more actions on the mobile computing device until the related action is completed; and receiving, at the mobile computing device, an unblock communication indicating that the related action is completed and then allowing selection of one of the one or more actions that was previously blocked using the input device of the mobile computing device (See FIG. 1 and paragraph 17, wherein jobs are blocked when checked out by a worker using a mobile device and available when job are checked in upon completion; see also FIG. 2C–Fig. 2E and paragraph 21, wherein jobs checked out by one worker are not available to be selected).
One of ordinary skill in the art would have recognized that applying the known technique of Neagu would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 11.
Claim 14:  Rahmouni discloses a method according to claim 11, further comprising: submitting the document to an other device (See FIG. 1–FIG. 2 and paragraph 39, wherein completed templates are saved on the worker service system).  Rahmouni does not expressly disclose the remaining claim elements. 
Neagu discloses locking the document from change on the other device unless the received data representing the role of the user in respect to the selected job is a role 
One of ordinary skill in the art would have recognized that applying the known technique of Neagu would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 11.
Claim 16:  Claim 16 recites substantially similar limitations to those presented with respect to claims 11 and 14.  As a result, claim 16 is rejected for the same reasons as stated above with respect to claims 11 and 14.
Examiner notes, however, that Rahmouni discloses displaying the completed document (See FIG. 3 and paragraph 53, wherein the viewer allows workers to view the complete process).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rahmouni et al. (U.S. 2016/0110666) and in further view of Neagu et al. (U.S. 2014/0052487), and in further view of Ward, II (U.S. 2015/0046977).
Claim 15:  As disclosed above, Rahmouni and Neagu disclose the elements of claim 11.
Rahmouni discloses a method according to claim 11, further comprising: receiving, at the mobile computing device, one or more inputs from the user to answer questions in the document (See FIG. 3 and paragraph 38, wherein the worker may 
Ward discloses receiving from the data repository expected answers that indicate safe work conditions; checking that each of the one or more inputs from the user matches a respective received expected answer; and indicating on a display of the mobile computing device that work conditions are unsafe when one or more of the one or more inputs does not match the expected answers (See FIG. 1, FIG. 4, and paragraph 47, wherein inputs are compared to permitted values, and wherein notifications are generated when input values exceed permitted values).
As disclosed above, Rahmouni discloses a system directed to managing worker process documents, and Neagu discloses a system directed to managing worker dispatch forms.  Similarly, Ward discloses managing permit data entry.  Each reference discloses system directed to managing data entry.  The technique of checking inputs is applicable to the systems of Rahmouni and Neagu as they each share characteristics and capabilities; namely, they are directed to managing data entry.
One of ordinary skill in the art would have recognized that applying the known technique of Ward would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Ward to the teachings of Rahmouni and Neagu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate data entry management into similar systems.  Further, applying input checking to Rahmouni and Neagu would have been recognized by those of ordinary 

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure:
Desai et al. (U.S. 2008/0134320) discloses a system directed to activating a user role upon selection of task.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623